Title: From George Washington to Brigadier General William Maxwell, 16 November 1779
From: Washington, George
To: Maxwell, William


        
          Sir
          Head Quarters West point 16th Novemr 1779.
        
        I have recd yours of the 13th. You will be pleased to forward the inclosed, to Govr Livingston. Should there be occasion to act, the State Regt and Militia will undoubtedly be under the command of you or the oldest continental Officer who may be upon the spot—The Men taken on board the Vessel who were deserters from the Brigade are unquestionably to be tried as deserters found in Arms with the Enemy.
        I have recd an account of our repulse in Georgia, but not the particulars. I am &.
      